Case:20-40737-EJC Doc#:32...Filed:10/05/20 Entered:10/05/20 08:40:00 _ Page:1 of 9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:
Debtor 1 Laura P Schuman
First Name Middle Name Last Name

Debtor 2 [W] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

Case number 20-40737
Gf known)

 

 

 

Chapter 13 Plan and Motion

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [_] contains nonstandard provisions, See paragraph 15 below.
plan: il does not contain nonstandard provisions.

(b) This [W! values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [[] does not value claim(s) that secures collateral.

(c) This [WJ seeks to avoid a lien or security interest. See paragraph 8 below.
plan: [] does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $ 285.00 for the applicable commitment period of:

[_] 60 months: or
[4] a minimum of 36 months, See 11 U.S.C. § 1325(b)(4).
(if applicable include the following: These plan payments will change to $ monthly on )
(b) The payments under paragraph 2(a) shall be paid:
(J Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the

monthly plan payment:

[] Debtor 1 % [_] Debtor 2 %

 

 

[¥] Direct to the Trustee for the following reason(s):
[¥] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
[_] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $0.00 (estimated amount) will be made on ____ (anticipated date) from (source, including income
tax refunds).
3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankniptcy
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:2 of 9

Debtor Laura P Schuman Case number

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO
MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR COLLATERAL _ RESIDENCE (Y/N) DEBTOR(S)) PAYMENT TO CREDITOR PAYMENT

 

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT  ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable)
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $ 4,500.00.
(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment.in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Capital One Auto 2015 Ford Escape $8,500.00 5.00% $165
Finance
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
[] with interest at % per annum; or [_] without interest:
None
(hy General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $ 500.00,
whichever is greater.

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-40737-EJC... Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:3 of 9 .

 

 

 

 

Debtor Laura P Schuman Case number
5. Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
Aaron's Sales and Rental Contract Rejected
Lease Ownership
Grubb Properties residential lease assumed $1000.00
(b) Treatment of Arrearages, Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [_] Direct to the Creditor: or ¥] To the Trustee

 

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Capital One Auto Finance $50.00
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
claimant(s):
CLAIMANT ADDRESS
-NONE-
8. Lien Avoidance. Pursuant to 11 U.S.C, § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following

creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY

Asset Acceptance/Citibank Mastercard Judgment

Citibank Judgment

Covington Credit Non-Pmsi HHGs
9, Surrender of Collateral, The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
Bayview Loan Servicing, LLC 257 Bordeaux Lane, Savannah, GA 31419 Partial Satisfaction - Allow Unsecured
Deficiency

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:4 of 9

Debtor Laura P Schuman Case number

 

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014,

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: Oct. 2, 2020 isi Laura P Schuman
Laura P Schuman

 

Debtor 1

 

Debtor 2

fsi Judson C. Hill
Judson C. Hill 354277
Attorney for the Debtor(s)

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Banknuptcy
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:5 of 9

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

 

IN RE:
Chapter 13
Laura P. Schuman Case No.: 20-40737-EJC
Debtor
CERTIFICATE OF SERVICE

| hereby certify that | have served a copy of the Amended Chapter 13 Plan on

the following address by First Class Mail, placing the same in the United States Mail with
proper postage affixed thereon:

e

(see attached mailing matrix)

| hereby certify that | have served a copy of the Amended Chapier 13 Plan on

the following corporations, partnerships, or other unincorporated associations
addressed to an Agent or Officer by First Class Mail, with proper postage affixed
thereon to the following address:

Capital One Auto Finance, Attn: Officer/Legal, P. O. Box 259407, Plano, TX 75025,
Capital One Auto Finance, Attn: Officer/Legal, P. O. Box 4360, Houston, TX 77210.
Capital One Auto Finance, c/o AIS Portfolio Services, LP, Attn: Officer/Legal, 4515 N.
Santa Fe Ave, Dept. APS, Oklahoma City, OK 73118.

Capital One Auto Finance, Attn: Officer/Legal, Bankruptcy Dept, 3905 N. Dallas
Parkway, Plano, TX 75093.

Covington Credit, Atin: Officer/Legal, 5507 Abercorn Street, Unit 2, Savannah, GA 31405-
6912,

Covington Credit, Atin: Officer/Legal c/o Southern Management Corp, P. O. Box 1947,
Greenville, SC 29602-1947.

Covington Credit, Attn: Officer/Legal, 1900 E. Victory Drive, Savannah, GA 31404.
Covington Credit c/o CT Corporation, Registered Agent, 289 S. Culver Street,

. Lawrenceville, GA 30046-4085.

Covington Credit, Attn: Officer/Legal, 150 Executive Center Drive, Box 112, Greenville,
SC 29615.

| hereby certify that | have served a copy of the Amended Chapter 13 Plan on

the following insured depository institutions by Certified Mail, fo the officer of the
institution:

Asset Acceptance/Citibank Master Card, Attn: Officer/Legal, c/o Emmeit L. Goodman,
Jr., LLC, 544 Mulberry Street, #800, Macon, GA 31201.
Citibank, Attn: Officer/Legal, 268 South State Street, Suite 300, Salt Lake City, UT 84111.
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:6 of 9

e Citibank, National Association, Attn: Officer/Legal, 701 East 60! Street, North, Sioux Falls,
SD 57104.

® Citibank c/o Cooling & Winter, LLC, Attn: Officer/Legal, 1355 Roswell Road, #240,
Marietta, GA 30062.

| hereby certify that | have served a copy of the Amended Chapter 13 Plan on
the following parties and counsel electronically through the Notice of Electronic Filing
(NEF) at the following addresses:
e n/a
This 5! day of October, 2020.

KAREN D. TAGGART, PARALEGAL

 

Gastin & Hill

Attorneys at Law

Post Office Box 8012
Savannah, Georgia 31412
(912) 232-0203

 

 
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:7 of 9

Label Matrix for local noticing
1130-4

Cage 20-40737~EUC

Southern District of Georgia
Savannah

Mon Oct 5 08:35:19 EDT 2020

Atlanta Gastroenterology Aasoc.
P. 0. Box 3475
Toledo OH 43607-0475

CCB/LX Visa
P. 0. Box 8099
Newark DE 19714-8099

Capital One Auto Finance
Attn: Officer/Legal

P. 0. Box 4360

Houston TX 77210-4360

Capital One Auto Finance, a division of Capi
4515 N Santa Fe Ave. Dept, APS
Oklahoma City, OK 73118-7901

Central Financial Control
P.O. Box 66044
Anaheim CA 92816-6044

City of Savannah
Water Department

P. 0, Box 1228
Savannah GA 31402-1228

Credit One Bank
P.O. Box 98873
Las Vegas NV 89193-8873

Fingerhut /Webbank
6250 Ridgewood Rd
Saint Cloud MN 56303-0820

Grubb Properties

4601 Park Road

Suite 450

Charlotte NC 28209-3568

Aarons Sales and Lease Ownership
8914 White Bluff Road
Savannah GA 31406-4604

Bank Card Services/Indigo
P.O. Box 5253
Carol Stream IL 60197-5253

Capital One .

Attn: Bankruptcy Dept

P.O. Box 30285

Salt Lake City UT 84130-0285

Capital One Auto Finance

c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City OK 73118-7901

Lisa F, Caplan

Rubin Lublin, LLC

3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071-1570

(p) JPMORGAN CHASE BANK WA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

(p) SOUTHERN MANAGEMENT
PO BOX 1947
GREENVILLE SC 29602-1947

Diversified Account Systems
1331 Citizens Pkwy

Suite 110

Morrow GA 30260-2965

First Premier Bank
3820 N. Louise Ave
Sioux Falls SD 57107-0145

Judson C. Hill

Gastin & Hill

P O Box 8012

Savannah, GA 31412-8012

Asset Acceptance/Citibank Mastercard
c/o Emmett L. Goodman, Jr. LLC

544 Mulberry Street, #800

Macon GA 31201-8261

Bayview Loan Servicing

Attn: Bankruptcy Dapt

4425 Ponce de Leon Blvd, 5th Floor
Miami FL 33146-1873

Capital One Auto Finance
Attn: Bankruptcy Dept.
3905 N. Dallas Parkway
Plano TX 75093-7892

Capital One Auto Finance, a division of Capi
P.O, Box 4360
Houston, TX 77210-4360

Caltic Bank

268 South State Street

Suite 300

Salt Lake City UT 84111-5314

Citibank

c/o Cooling & Winter, LLC
1355 Roswell Road, #240
Marietta GA 30062-3690

Covington Credit ¢/o CT Corporation
Registered Agent

289 S. Culver Street

Lawrenceville GA 30046-4805

ERC
P.0. Box 23870
Jacksonville FL 32241-3870

GE Money Bank

Attn: Bankruptcy Dept
P.O. Box 103104
Roswell GA 30076-9104

JC Penneys/GECRB
BP. 0. Box 965007
Orlando FL 32896-5007

 

 
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:8 of 9

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

MABT Visa/Total Visa
P. 0. Box 5220
Sioux Falls $D 57117-5220

Memorial Health University Med Ctr
P. 0. Box 23089
Savannah GA 31403-3089

Merrick Bank
P.O. Box 5000
Draper UT 84020-5000

Neurological Institute
4 Jackson Blvd.
Savannah GA 31405-5895

PMAB

Two LakePointe Plaza

4135 South Stream Blvd, Suite 400
Charlotte NC 28217-4636

Quantum3 Group LLC as agent for
Sadino Funding LLC

PO Box 788

Rirkland, WA 98083-0788

Synchrony Bank c/o PRA Receivables Managemen
PO Box 41021
Norfolk, VA 23541-1021

Walmart /SYNCB
P.O, Box 965024
Orlando FL 32896-5024

Laboratory Corp. of America
PB. 0. Box 2240
Burlington NC 27216-2240

MERRICK BANK
Resurgent Capital Services
PO Box 10368
Greenville, SC 29603-0368

Memorial Savannah
Resurgent Capital Services
PO Box 1927

Greenville, SC 29602-1927

Midland Credit Management, Inc.
2365 Northside Drive

Suite 300

San Diego CA 92108-2709

Office of the U. S, Trustee
Johnson Square Business Center
2 Bast Bryan Street, Ste 725
Savannah, GA 31401-2638

PSG
P. 0, Box 61295
Savannah GA 31420-1295

Laura P Schuman

201 West Montgomery Crossroads
#58

Savannah, GA 31406-3323

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City, OK 73118-7901

Lisa F. Caplan

Attorney at Law

3145 Avalon Ridge Place, #100
Peachtree Corners GA 30071-1570

(p)DSNB MACY S

CITIBANK

1000 TECHNOLOGY DRIVE MS 777
© FALLON MO 63368-2222

0 Byron Meredith III
PO Box 10556
Savannah, GA 31412-0756

NPAS Solutions LLC
P.O. Box 2248
Maryland Heights MO 63043-1048

Optimum Outcomes
Suite 600

421 Fayetteville st
Raleigh NC 27601-1777

Premier Bankcard, Llc

Jefferson Capital Systems LLC Assignee
Po Box 7999

Saint Cloud Mn 56302-7999

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

The Endoscopy Center
PB. 0. Box 3475
Toledo OH 43607-0475

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).
Case:20-40737-EJC Doc#:32 Filed:10/05/20 Entered:10/05/20 08:40:00 Page:9 of 9

Chase Covington Cradit (d)Covington Credit
Bankruptcy Unit 5507 Abercorn Street Attn: Legal/Officer

P.0, Box 15298 Unit 2 1900 E. Victory Drive, Ste 14
Wilmington DE 19850 Savannah GA 31405 Savannah GA 31404

(d) Covington Credit (d)Covington Credit GA0022 Macy/DSNB

Attn: Legal/Officer c/o Southern Management, Attn: Bk 9111 Duke Blvd

150 Executive Center Drive, Box 112 P.O, Box 1947 Mason OH 45040

Greenville SC 29615 Greenville SC 29602-1947

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)BAYVIEW LOAN SERVICING, LLC End of Label Matrix
Mailable recipients 54
Bypassed recipients i
Total 55
